NO. 12-08-00461-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

RUSSELL WAYNE PUGH,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM


	Appellant pleaded guilty to possession of four grams or more but less than two hundred
grams of methamphetamine with intent to deliver.  The trial court sentenced Appellant to
imprisonment for thirty years.  We have received the trial court's certification showing that
Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(d).  The certification is signed by
Appellant and his counsel.  The clerk's record supports the trial court's certification.  See Greenwell
v. Thirteenth Court of Appeals, 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); Dears v. State, 154
S.W.3d 610, 614-15 (Tex. Crim. App. 2005).  Accordingly, the appeal is dismissed for want of
jurisdiction.
	Opinion delivered December 3, 2008.
 Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



(DO NOT PUBLISH)